Vista la moción enmendada que antecede sobre desestimación de la presente apelación, con la certificación acompañada a la misma, y apareciendo que la sentencia apelada está basada en un examen y análisis de la prueba presentada en la corte inferior, sin resolver nin-guna cuestión de derecho, y no habiendo los apelantes radi-cado basta la fecha en la secretaría de este tribunal exposi-ción del caso o transcripción de la evidencia alguna ni ges-tionado en la corte inferior la preparación o aprobación de tal transcripción: se declara con lugar la referida moción, *1000y, en su consecuencia, se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan el 11 de marzo de 1929, en el caso arriba expresado.